DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

	The following NON-FINAL Office Action is in response to Applicant’s communication filed on 05/12/2022 regarding application 16/723,180.

Status of Claims
	Claim(s) 1, 4-7, and 10-17 are currently pending and are rejected as follows.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been rendered moot in view of the newly amended rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnieri (US 2019/0303437 Al) in view of Ma (US 2019/0227504 A1)




Claim(s) 1, 7, and 13 –
	Guarnieri discloses the following limitations:
at least one processor, (Guarnieri: Paragraph 5, "the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.")
memory storing program code accessible to the at least one processor to execute the program code to perform: (Guarnieri: Paragraph 5, "the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.")
A non-transitory computer-readable storage medium storing executable program code for performing a method (Guarnieri: Paragraph 4, "In general, in one aspect, the invention relates to a non-transitory computer readable medium (CRM) storing computer readable program code for generating a status report including risk assessment based on Natural Language Processing (NLP) embodied therein. The computer readable program code causes a computer to: receive a task status that includes a line of text; parse the line of text to generate a mark-up version of the line of text; calculate a sentence score of the mark-up version of the line of text; calculate an overall score of the task status based on the sentence score; store, in a memory, the task status including the mark-up version of the line of text, the sentence scores, and the overall score; receive a generation request for the status report")
Retrieving, from a data repository comprising natural language project status report data and quantitative project status report data, project status report data comprising unstructured natural language project status report data and quantitative project status report data from a data repository comprising natural language project status report data and quantitative project status report data, the unstructured natural language report data qualitatively representing a status of a project, the quantitative project status data report data being a score assigned to the project as quantitative status report data; (Guarnieri: Paragraph 4, “retrieve, in response to determining that the task status is associated with the search criteria, the task status, the sentence score, and the overall score from the memory; calculate a highlighting color of the task status based on the sentence score; generate the status report including a highlighted task status based on the highlighting color and the task status; and display the status report on a display.”; Paragraph 5, "and a computer processor connected to the memory. The computer processor: receives a task status that includes a line of text; parses the line of text to generate a mark-up version of the line of text; calculates a sentence score of the mark-up version of the line of text; calculates an overall score of the task status based on the sentence score"; Fig 3E; Paragraph 16, "Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier. .. "; Paragraph 18, "the task status ( 106) may be stored into the buffer ( 104) at any time. In one more embodiments, the NLP engine ( 114) may be configured with any suitable NLP method."; Paragraph 29, “The search filter may compare the one or more search criterion to the task information stored with each task status (106) to determine which task statuses (106) should be retrieved for the generation of the status report. In one or more embodiments, the status report engine (116) retrieves all task statuses (106) determined to be associated with the status report generation request.”; Fig 2A; Fig 2B)
Storing the quantitative project status report data… the score assigned as the quantitative project report data (Guarnieri; Fig. 2A; Fig 2B; Paragraph 18, "the task status ( 106) may be stored into the buffer ( 104) at any time. In one more embodiments, the NLP engine ( 114) may be configured with any suitable NLP method."; Paragraph 29, “The search filter may compare the one or more search criterion to the task information stored with each task status (106) to determine which task statuses (106) should be retrieved for the generation of the status report. In one or more embodiments, the status report engine (116) retrieves all task statuses (106) determined to be associated with the status report generation request.”)
determining, via artificial intelligence natural language processing, project status perception identifiers and a score for each of the project status perception identifiers based on a translation of the unstructured natural language project status report data into a set of structured numerical data (Guarnieri: Paragraph 21, "the NLP engine ( 114) may utilize any one or a combination of the above listed NLP methods to perform a scoring of each line of text in the task status ( I 06) to calculate a sentence score for each line of text. The sentence score may be a numerical value (e.g., an integer, a real number, a floating point number, etc.), an alphabetical character, or a combination of both that represents a severity of a risk and/or importance of the task description in each line of text ... "; Paragraph 22, "In one or more embodiments of the invention, the calculation of the sentence scores may be performed using any suitable method such as Bag of Word style scoring, Recurrent Neutral Network (RNN) based Sentiment Analysis, etc. In one or more embodiments, the NLP engine (114) may also be trained to calculate the sentence scores based on a corpus of words, phrases, and sentences that are graded ... ")
and storing the determined score for each of the one or more project status perception identifiers recording…the scores for each of the project status perception identifiers determined via artificial intelligence natural language processing.  (Guarnieri: Fig 3E; Paragraph 16, "Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier. .. "; Paragraph 18, "the task status (106) may be stored into the buffer (104) at any time. In one more embodiments, the NLP engine (114) may be configured with any suitable NLP method.")
communicating a visual representation of project status comprising: quantitative project status report data and the score for each of the one or more project status perception identifiers (Guarnieri: Figure 3A-3E; Paragraph 32, "In one or more embodiments of the invention, the status report engine (116) generates a status report that includes the retrieved task statuses (106) with the highlighting and/or font color applied to each task status (106). In one or more embodiments, the status report engine (116) displays the status report on a display to the user.")
Guarnieri does not explicitly disclose the analysis or creation of time series for comparison and determination of divergence and variance, however, in analogous art of operation management, Ma discloses the following limitations:
…recording variation over time in… (Ma: Paragraph 44, “The operating logs include undesirable event records and associations with the selected KPI over a certain time period, which was recorded by a plant operator during the operating event of interest (or similar or related operating event). In some embodiments, the user selects a signature pattern from the operating logs of subject plant, sister plant or operation unit, or other plant resource. In other embodiments, Step 140 compares the historical data according to operator logs to automatically identify time series patterns for the KPI during the operating event of interest.”; Paragraph 45, “In some example embodiments, the method 100 (step 150) may automatically perform a pattern search and identification technique on KPI data from the plant process during online execution at the subject plant. The pattern search and identification technique of step 150 is an unsupervised pattern discovery technique (e.g., Motif pattern search and discovery technique). This technique applies a pattern discovery algorithm to a KPI time series (e.g., KPI measurements taken from the plant historian) of a given-length (finite) time window, and searches/locates pattern clusters that have similarities to the operating event of interest in the time window. That is, the pattern discovery algorithm traverses through the time window and builds pattern clusters that contain repeatable KPI time series patterns (“event-like” patterns). The identified clusters may include a cluster of patterns that are close in characteristics to the operating event of interest.”)
Retrieving the first time series recording variation over time in the score assigned to the project as the quantitative project status report data and the second time series recording variation over time in the scores for each of the one or more project status perception identifiers determined via artificial intelligence natural language processing, to determine a  divergence in trend between the first time series and the second time series (Ma: Paragraph 52, “The stored model includes a first set of event signatures for a first KPI of the operating event of interest. Each event signature of the first set contains a time series pattern of the first KPI associated with the operating event of interest. The stored model also includes a second set of event signatures for a second KPI of the operating event of interest. Each event signature of the second set contains a time series pattern of the second KPI associated with the operating event of interest. The stored model also includes up to an m.sup.th set of event signatures for an m.sup.th KPI of the operating event of interest. Each event signature of the m.sup.th set contains time series pattern of the m.sup.th KPI associated with the operating event of interest.”; Paragraph 53, “Step 220 monitors the trends in movement of the first KPI (as a time series) of the specified range, referred to as the “first monitored KPI time series.” In particular, the first computer process (at step 220) selects associated event signatures from the first set of event signatures (for the first KPI) that contain time series patterns corresponding to the first monitored KPI time series. For each selected event signature, the first computer process compares the time series patterns for the KPI contained in the selected event signature to the first monitored KPI time series. Based on the comparisons, the first computer process determines a level of similarity between the selected event signatures and the first monitored KPI time series, which is output as a distance score.”) Examiner equates the distance score to be equivalent to the divergence in view of applicant’s specification.
allocating a numeric variation measure to the determined variation in trend (Ma: Paragraph 53, “Step 220 monitors the trends in movement of the first KPI (as a time series) of the specified range, referred to as the “first monitored KPI time series.” In particular, the first computer process (at step 220) selects associated event signatures from the first set of event signatures (for the first KPI) that contain time series patterns corresponding to the first monitored KPI time series. For each selected event signature, the first computer process compares the time series patterns for the KPI contained in the selected event signature to the first monitored KPI time series. Based on the comparisons, the first computer process determines a level of similarity between the selected event signatures and the first monitored KPI time series, which is output as a distance score.”)
comparing the numeric variation measure with a pre-determined threshold (Ma: Paragraph 57, “Step 240 next performs the real-time operation of calculating the weighted distance score of each monitored KPI into a combined distance score. The method 200, at step 250, then performs the real-time operation of comparing the combined distance score to an event similarity threshold for the operating event of interest. In some embodiments, the method 200 provides a user interface for a user (e.g., plant operator) to define the event similarity threshold for the operating event of interest. If the combined distance score satisfies the event similarity threshold, the method 200, at step 260, detects the current occurrence of the operating event of interest or predicts a future occurrence of the operating event of interest. Step 260 then alters the online process system or operational personal to stop or prevent the occurrence of the operating event of interest based the combined distance score and related information collected by method 200. For example, the method 200 (step 260) may alert and advise operators to adjust parameters (variables) of the online plant process or plant equipment associated with the online plant process to avoid a shut-down, or prevent from, the occurrence of the operating event of interest (adapt process/plant changes in operation conditions).”)
and communicating a project insight trigger to a downstream system responsive to the numeric variation measure exceeding the pre-determined threshold. (Ma: Paragraph 57, “Step 240 next performs the real-time operation of calculating the weighted distance score of each monitored KPI into a combined distance score. The method 200, at step 250, then performs the real-time operation of comparing the combined distance score to an event similarity threshold for the operating event of interest. In some embodiments, the method 200 provides a user interface for a user (e.g., plant operator) to define the event similarity threshold for the operating event of interest. If the combined distance score satisfies the event similarity threshold, the method 200, at step 260, detects the current occurrence of the operating event of interest or predicts a future occurrence of the operating event of interest. Step 260 then alters the online process system or operational personal to stop or prevent the occurrence of the operating event of interest based the combined distance score and related information collected by method 200. For example, the method 200 (step 260) may alert and advise operators to adjust parameters (variables) of the online plant process or plant equipment associated with the online plant process to avoid a shut-down, or prevent from, the occurrence of the operating event of interest (adapt process/plant changes in operation conditions).”)

Guarnieri teaches a method of natural language processing and scoring to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Ma teaches a method of monitoring KPI’s in various time-series so as to compare them to indicate possible future anomalies or issues. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of  natural language processing and risk scoring of Guarnieri with the teachings of Ma in order to allow for greater insight into current operations, and prevent future complications (Ma: Paragraph 18, “The computer methods, systems, and program products, in response to detecting the operating event, may send event-alerts to operations that advise the operators to adjust parameters of the industrial process to prevent an undesirable operating event.”)

Claim(s) 4 and 10 –
	Guarnieri in view of Ma teach the limitations of claims 1 and 7.
	Guarnieri further discloses the following:
wherein the project status perception identifiers are based on a sentiment analysis performed by the natural language processing module. (Guarnieri: Paragraph 19, "the NLP engine ( 114) may be configured to store instructions to perform known NLP methods such as natural language generation, morphological segmentation, sentence parsing, sentence breaking, word segmentation, sentiment analysis, terminology extraction, semantic search, named entity recognition (NER), machine learning, natural language programming, etc. that are used to process, .interpret...")

Claim(s) 6 and 12 –
	Guarnieri in view of Ma teach the limitations of claims 1 and 7.
	Guarnieri further discloses the following:
wherein the quantitative project status report data comprises one or more of: project red, amber or green status data; project schedule performance index data; project cost performance index data, project bum down rate data; and project story point data. (Guarnieri: Paragraph 30, "The highlighting and/or font color may represent a severity of a risk and/or importance of each task status (106) and may be based on the sentence score of each line of text in the task status (106). For example, assume that red is a color commonly associated with a highest severity (i.e., highest risk), highlighting or font color of red will be calculated for task statuses (106) with task descriptions that indicate a highest severity (i.e., highest risk).")

Claim(s) 14 –
	Guarnieri in view of Ma teach the limitations of claim 1
	Guarnieri further discloses the following:
wherein the natural language project status report data retrieved from the data repository is retrieved as unstructured natural language text. (Guarnieri: Paragraph 3, "The method comprising: receiving a task status that includes a line of text; parsing the line of text to generate a mark-up version of the line of text; calculating a sentence score of the mark-up version of the line of text; calculating an overall score of the task status based on the sentence score; storing, in a memory, the task status including the mark-up version of the line of text, the sentence scores, and the overall score; receiving a generation request for the status report, wherein the generation request comprises a search criteria; retrieving, in response to determining that the task status is associated with the search criteria, the task status, the sentence score, and the overall score from the memory; calculating a highlighting color of the task status based on the sentence score; generating the status report including a highlighted task status based on the highlighting color and the task status; and displaying the status report on a display.")

Claim(s) 15 –
	Guarnieri in view of Ma teach the limitations of claims 1 and 14
	Guarnieri further discloses the following:
wherein the unstructured natural language text comprises one or more from among: - written reports; - email text; - text from discussion threads or chats; or -written communication that qualitatively or subjectively communicates the status or health of a project (Guarnieri: Paragraph 16, "In one or more embodiments of the invention, the task status (106) may include one or more lines of text that describe a task description (e.g. a status and/or a state of a project, assignment, product, and personnel, etc.). The task status (106) may be obtained (e.g., downloaded, input, parsed, etc.) from any source (e.g., a web interface, email, input files, etc.). Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier (project ID) associated with the task description, a user identification (user ID) that identifies the user who generated the task status (106), a group identification (group ID) that identifies a group or team in the business associated with the task description, a division identification (division ID) that identifies a division within a business associated with the task, etc. This is exemplified in more detail below with reference to FIG. 3E.")

Claim(s) 5, 11, and 16-17 is/are is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Guarnieri (US 2019/0303437 Al) in view of Ma (US 2019/0227504 A1) and Pinel (US 10574605 B2)	

Claim(s) 5 and 11 –
	Guarnieri in view of Ma teach the limitations of claims 1 and 14
	Guarnieri in view of Ma does not disclose the following, however, in analogous art of natural language processing, Pinel discloses the following:
wherein the project status perception identifiers are based on a personality analysis performed by the natural language processing module. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing and scoring to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Ma teaches a method of monitoring KPI’s in various time-series so as to compare them to indicate possible future anomalies or issues. Pinel teaches a method for understanding tone in electronic communications. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the tone analysis of Pinel to further enhance the natural language processing and base sentiment analysis of Guarnieri in view of Ma, as taught by Pinel (Pinel: Column 1 lines 7-22, " ... relates generally to an improved data processing apparatus and method and more specifically to mechanisms for validating the tone of an electronic communication based on the recipients of the electronic communication ... ")

Claim(s) 16 –
	Guarnieri in view of Ma teach the limitations of claims 1 and 14
	Guarnieri in view of Ma does not disclose the following, however, in analogous art of natural language processing, Pinel discloses the following:
wherein the project status perception identifiers each comprise a sentiment, emotion, tone, or feeling, and a measure of an extent to which each sentiment, emotion, tone, or feeling is exhibited in the unstructured natural language text. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing and scoring to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Ma teaches a method of monitoring KPI’s in various time-series so as to compare them to indicate possible future anomalies or issues. Pinel teaches a method for understanding tone in electronic communications. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the tone analysis of Pinel to further enhance the natural language processing and base sentiment analysis of Guarnieri in view of Ma, as taught by Pinel (Pinel: Column 1 lines 7-22, " ... relates generally to an improved data processing apparatus and method and more specifically to mechanisms for validating the tone of an electronic communication based on the recipients of the electronic communication ... ")

Claim(s) 17 –
	Guarnieri in view of Ma and Pinel teach the limitations of claims 1, 14, and 16
	Guarnieri in view of Ma does not disclose the following, however, in analogous art of natural language processing, Pinel discloses the following:
wherein the sentiment. emotion. tone, or feeling, comprise at least one of: anger; fear; joy; sadness; analytical: confident: and tentative. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing and scoring to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Ma teaches a method of monitoring KPI’s in various time-series so as to compare them to indicate possible future anomalies or issues. Pinel teaches a method for understanding tone in electronic communications. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the tone analysis of Pinel to further enhance the natural language processing and base sentiment analysis of Guarnieri in view of Ma, as taught by Pinel (Pinel: Column 1 lines 7-22, " ... relates generally to an improved data processing apparatus and method and more specifically to mechanisms for validating the tone of an electronic communication based on the recipients of the electronic communication ... ")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abbaszadeh (US 2020/0067969 A1): discloses a method for dynamic forecasting based on operational behavior
Goel (US 2018/0349817 A1): discloses a method for a risk analysis system and method based on observations over time.
Jenkins (US 2018/0218335 A1): discloses a method for sentiment analysis for schedule optimization
Venkataraman (US 2018/0174066 A1): disclose a method of predicting the state of various stakeholders
Dreissnack (US 2012/0215574 A1): disclose a method for enhancing aspects of performance management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624